 



Exhibit 10.54
ASSUMPTION, RATIFICATION AND CONFIRMATION AGREEMENT
     THIS ASSUMPTION, RATIFICATION AND CONFIRMATION AGREEMENT, dated as of
January 1, 2008 (this “Agreement”) is by PLAINS MIDSTREAM CANADA ULC, an Alberta
unlimited liability company (“Plains Midstream Canada”), in favor of the Lender
Parties under that certain Second Amended and Restated Credit Agreement
[US/Canada] dated as of July 31, 2006 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of July 31,
2007, and from time to time amended, the “Credit Agreement”), by and among
Plains All American Pipeline, L.P., as US Borrower, PMC (Nova Scotia) Company,
Plains Marketing Canada, L.P. and Rangeland Pipeline Company (“RPC”), as
Canadian Borrowers, Bank of America, N.A., as Administrative Agent, Bank of
America, N.A., acting through its Canada Branch, as Canadian Administrative
Agent, and the Lenders a party thereto. Terms used and not defined herein shall
have the meanings given them in the Credit Agreement.
W I T N E S S E T H
     WHEREAS, US Borrower formed Plains Midstream Canada, and effective as of
the date hereof Plains Midstream Canada has succeeded to the assets and
liabilities of (i) RPC, Rangeland Northern Pipeline Company (“RNPC”) and
Rangeland Marketing Company (“RMC”, and together with RPC and RNPC,
collectively, the “Rangeland Entities”), and (ii) the immediate parent entity of
the Rangeland Entities, PEG Canada, LP (“PEG”). The transfer of such assets and
liabilities took place pursuant to a succession of substantially concurrent
transactions consummated effective as of the date hereof (the “Rangeland
Transactions”); and
     WHEREAS, immediately prior to the Rangeland Transactions, RPC was a
Canadian Borrower, and upon consummation of the Rangeland Transactions, Plains
Midstream Canada is intended to replace RPC as a Canadian Borrower; and
     WHEREAS, Lender Parties (i) consented to (A) the Rangeland Transactions,
(B) the transfer by RPC of all of its assets to Plains Midstream Canada, (C) the
transfer by RPC of all of its rights and obligations under the Loan Documents to
Plains Midstream Canada, (D) the dissolution of RPC after such transfers, and
(E) the substitution of Plains Midstream Canada as a Canadian Borrower with the
rights and obligations under the Loan Documents as held by RPC immediately prior
to its transfer of assets to Plains Midstream Canada, such that Plains Midstream
Canada shall continue as a Canadian Borrower, with all references to RPC in any
and all Loan Documents thereafter referring, mutatis mutandis, instead to Plains
Midstream Canada, and (ii) waived any Default or Event of Default caused thereby
pursuant to, subject to the terms and conditions set forth in, that certain
Limited Consent and Waiver dated December 20, 2007 (the “Limited Consent”); and
     WHEREAS, it is a condition to the Limited Consent that contemporaneous with
the consummation of the Rangeland Transactions, Administrative Agent shall
receive an assumption, ratification and confirmation by Plains Midstream Canada
expressly assuming, ratifying and confirming any and all Obligations of RPC
under any and all Loan Documents, consented to by Guarantors.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Plains Midstream Canada hereby agrees with Lender Parties as
follows:
ARTICLE I. ASSUMPTION, RATIFICATION AND CONFIRMATION
     Section 1.1. Assumption, Ratification and Confirmation. Plains Midstream
Canada hereby unconditionally assumes, and shall hereafter pay, perform and
discharge, all Obligations of RPC under the Credit Agreement and the other Loan
Documents, including any and all Obligations of RPC in its capacity as a
Canadian Borrower under the Credit Agreement. Plains Midstream Canada hereby
ratifies and confirms each such Obligation and confirms that (i) any and all
such Obligations constitute the legal, valid and binding obligations of Plains
Midstream Canada, enforceable in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights and general
principles of equity, and (ii) all rights of Lender Parties under the Loan
Documents are preserved unimpaired by the Rangeland Transactions, and all
Obligations of RPC under the Loan Documents attach to Plains Midstream Canada
and may be enforced against Plains Midstream Canada to the same extent as if
said Obligations had been incurred or contracted by Plains Midstream Canada.
     Section 1.2. Rangeland References. As consented to by Lenders pursuant to
the Limited Consent, Plains Midstream Canada, US Borrower, the other Canadian
Borrowers, Administrative Agent and Canadian Agent hereby acknowledge and agree
that any and all references to “Rangeland” or “RPC” in any and all Loan
Documents shall hereafter refer, mutatis mutandis, instead to Plains Midstream
Canada.
ARTICLE II. REPRESENTATIONS AND WARRANTIES
     Section 2.1. Representations and Warranties of Borrowers. In order to
induce Administrative Agent and Lender Parties to accept this Agreement, US
Borrower, with respect to itself and its Subsidiaries, and the Canadian
Borrowers, represent and warrant to Administrative Agent and each Lender Party
that:
     (a) The representations and warranties contained in Article V of the Credit
Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent that such representation and warranty was made as
of a specific date or updated, modified or supplemented as of a subsequent date
with the consent of Majority Lenders, then in each case such other date. No
Default or Event of Default exists as of the date hereof and after giving effect
hereto. No Material Adverse Change has occurred since December 31, 2006.
     (b) Each Restricted Person is duly authorized to execute and deliver this
Agreement, to the extent a party hereto, and US Borrower and each Canadian
Borrower is and will continue to be duly authorized to borrow and perform its
obligations under the Credit Agreement. Each Restricted Person a party hereto
has duly taken all action necessary to authorize the execution and delivery of
this Agreement and to authorize the performance of its obligations hereunder.

2



--------------------------------------------------------------------------------



 



     (c) The execution and delivery by each Restricted Person of this Agreement,
to the extent a party hereto, the performance by it of its obligations
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not (i) violate any provision of any Law applicable to it or of the
organizational documents of such Restricted Person, or of any judgment, order or
material license or permit applicable to or binding upon any Restricted Person,
(ii) result in the acceleration of any Indebtedness owed by it, or (iii) result
in the creation of any consensual Lien upon any of its material assets or
properties of any Restricted Person, except Permitted Liens, or , without
duplication, as expressly contemplated in, or permitted by, the Loan Documents.
Except for those which have been duly obtained, or, without duplication, as are
expressly contemplated in , or permitted by the Loan Documents, disclosed in the
Disclosure Schedule or disclosed pursuant to Section 6.4 of the Credit
Agreement, no consent, approval, authorization or order of any Governmental
Authority is required on the part of any Restricted Person a party thereto
pursuant to the provisions of any material Law applicable to it as a condition
to its execution and delivery by each Restricted Person of this Agreement and
the performance of its obligations hereunder, to the extent a party hereto, or
to consummate the transactions contemplated hereby.
     (d) When duly executed and delivered, this Agreement and each of the Loan
Documents, as amended hereby, will be a legal and binding instrument and
agreement of each Restricted Person to the extent a party hereto, enforceable in
accordance with its terms, (subject, as to enforcement of remedies, to
applicable bankruptcy, insolvency and similar laws applicable to creditors’
rights generally and general principles of equity).
ARTICLE III. MISCELLANEOUS
     Section 3.1. Ratification of Agreements. The Credit Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Agreement, are hereby ratified and
confirmed in all respects by US Borrower and each Canadian Borrower. Any
reference to the Credit Agreement in any Loan Document shall be deemed to refer
to this Agreement also. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Administrative Agent or any Lender under the
Credit Agreement or any other Loan Document nor constitute a waiver of any
provision of the Credit Agreement or any other Loan Document.
     Section 3.2. Ratification of Security Documents. Borrowers, Administrative
Agent, Canadian Administrative Agent and Lenders each acknowledges and agrees
that any and all Obligations, including Canadian Loans to Plains Midstream
Canada, are guarantied by the respective Guarantors.
     Section 3.3. Survival of Agreements. All representations, warranties,
covenants and agreements of each Restricted Person a party hereto shall survive
the execution and delivery of this Agreement and the performance hereof,
including without limitation the making or granting of each Loan, and shall
further survive until all of the Obligations under the Credit Agreement are paid
in full. All statements and agreements contained in any certificate or
instrument delivered by any Restricted Person hereunder or under the Credit
Agreement to Administrative Agent or any Lender shall be deemed to constitute
representations and warranties by, or

3



--------------------------------------------------------------------------------



 



agreements and covenants of, Borrower and each Canadian Borrower under this
Agreement and under the Credit Agreement.
     Section 3.4. Loan Documents. This Agreement is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.
     Section 3.5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING
CONSTRUCTION, VALIDITY AND PERFORMANCE.
     Section 3.6. Counterparts. This Agreement may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Agreement. Delivery of an executed signature page by facsimile transmission
shall be effective as delivery of a manual executed counterpart.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assumption, Ratification and Confirmation
Agreement is executed as of the date first written above and effective as of the
date hereof immediately following the consummation of the Rangeland
Transactions.

            PLAINS MIDSTREAM CANADA ULC
      By:   /s/ Al Swanson         Al Swanson        Vice President and
Treasurer     

            PLAINS ALL AMERICAN PIPELINE, L.P.,
US Borrower
By:   PAA GP LLC, its general partner
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer     

            PMC (NOVA SCOTIA) COMPANY,
a Canadian Borrower
      By:   /s/ Al Swanson         Al Swanson, Vice President and Treasurer     
       

            PLAINS MARKETING CANADA, L.P.,
a Canadian Borrower
By:   PMC (Nova Scotia) Company,
its general partner
      By:   /s/ Al Swanson         Al Swanson, Vice President and Treasurer     
       

            PLAINS ALL AMERICAN PIPELINE, L.P.,
Guarantor

By:    PAA GP LLC, its general partner
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer     

 



--------------------------------------------------------------------------------



 



            AGREED AND ACCEPTED:

BANK OF AMERICA, N.A.,
Administrative Agent
      By:   /s/ Todd Mac Neill         Name:   Todd Mac Neill        Title:  
Vice President     

            BANK OF AMERICA, N.A.,
acting through its Canada Branch,
as Canadian Administrative Agent
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President     

 



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     Each of the undersigned Guarantors hereby consents to the provisions of
this Agreement and the execution and delivery of Canadian Notes by Plains
Midstream Canada, and the transactions contemplated herein and therein and
hereby and thereby (i) acknowledges and agrees that any and all indebtedness,
liabilities or obligations of US Borrower and each Canadian Borrower, including
Plains Midstream Canada, arising under or in connection with the Credit
Agreement and the Notes, including Canadian Notes issued by Plains Midstream
Canada, are Obligations and are guarantied indebtedness under such Guarantor’s
Guaranty, (ii) ratifies and confirms its Guaranty made by it for the benefit of
Administrative Agent and Lenders, and (iii) expressly acknowledges and agrees
that such Guarantor guarantees all indebtedness, liabilities and obligations of
US Borrower and each Canadian Borrower, including Plains Midstream Canada,
arising under or in connection with the Credit Agreement and the Notes,
including Canadian Notes issued by Plains Midstream Canada, pursuant to the
terms of such Guaranty, and agrees that its obligations and covenants thereunder
are unimpaired hereby and shall remain in full force and effect.

            PLAINS MARKETING, L.P.
PLAINS PIPELINE, L.P.
By:   Plains Marketing GP Inc., its General Partner
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer     

            PAA FINANCE CORP.
PMC (NOVA SCOTIA) COMPANY
      By:   /s/ Al Swanson         Al Swanson, Vice President and Treasurer     
       

            PLAINS MARKETING GP INC.
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer     

            PLAINS MARKETING CANADA LLC
PICSCO LLC
PLAINS LPG SERVICES GP LLC
By:   Plains Marketing, L.P., its Sole Member
By:   Plains Marketing GP Inc., its General Partner
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            PLAINS MARKETING CANADA, L.P.
By:   PMC (Nova Scotia) Company, its General Partner     By:   /s/ Al Swanson  
      Al Swanson, Vice President and Treasurer             

            BASIN PIPELINE HOLDINGS, L.P.
By:   Basin Holdings GP LLC, its General Partner
By:   Plains Pipeline, L.P., its Sole Member
By:   Plains Marketing GP Inc., its General Partner
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer     

            RANCHO PIPELINE HOLDINGS, L.P.
By:   Rancho Holdings GP LLC, its General Partner
By:   Plains Pipeline, L.P., its Sole Member
By:   Plains Marketing GP Inc., its General Partner
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer     

            BASIN HOLDINGS GP LLC
RANCHO HOLDINGS GP LLC
By:   Plains Pipeline, L.P., its Sole Member
By:   Plains Marketing GP Inc., its General Partner
      By:   /s/ Al Swanson         Al Swanson, Vice President and Treasurer     
       

            PLAINS LPG SERVICES, L.P.
PLAINS LPG MARKETING LP
By:   Plains LPG Services GP LLC, its General Partner
By:   Plains Marketing, L.P., its Sole Member
By:   Plains Marketing GP Inc., its General Partner
    By:   /s/ Al Swanson         Al Swanson        Senior Vice President-Finance
and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            LONE STAR TRUCKING, LLC
By:   Plains LPG Services, L.P., its Sole Member
By:   Plains LPG Services GP LLC, its General Partner
By:   Plains Marketing, L.P., its Sole Member
By:   Plains Marketing GP Inc., its General Partner
    By:   /s/ Al Swanson         Al Swanson        Senior Vice President-Finance
and Treasurer     

            PLAINS MARKETING INTERNATIONAL LP
By:   PICSCO LLC, its General Partner
By:   Plains Marketing, L.P., its Sole Member
By:   Plains Marketing GP Inc., its General Partner
      By:   /s/ Al Swanson         Al Swanson        Senior Vice
President-Finance and Treasurer     

            PEG CANADA GP LLC
PACIFIC ENERGY GROUP LLC
PACIFIC MARKETING AND TRANSPORTATION LLC
ROCKY MOUNTAIN PIPELINE SYSTEM LLC
RANCH PIPELINE LLC
PACIFIC ATLANTIC TERMINALS LLC
PACIFIC L.A. MARINE TERMINAL LLC
AURORA PIPELINE COMPANY LTD.
PACIFIC ENERGY FINANCE CORPORATION     By:   /s/ Al Swanson         Al Swanson 
      Vice President-Finance and Treasurer     

 